Fourth Court of Appeals
                               San Antonio, Texas
                                    December 6, 2018

                                  No. 04-18-00717-CV

    IN THE INTEREST OF J.B.M., L.P.B., B.C.B., G.L.B. II, AND G.G.B., Children,

                From the 131st Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016-PA-01298
                         Honorable Dick Alcala, Judge Presiding


                                     ORDER
       Appellant’s motion for extension of time to file appellant’s brief is GRANTED.
Appellant’s brief is due on December 7, 2018.


                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court